NOVABAY PHARMACEUTICALS, FORM 8-k UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) January 13, 2009 NovaBay Pharmaceuticals, Inc. (Exact name of registrant as specified in its charter) California 001-33678 68-0454536 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 5980 Horton Street, Suite 550, Emeryville, CA 94608 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (510) 899-8800 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: £ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) £ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition NovaBay Pharmaceuticals, Inc. announced on January 13, 2009, the clearance of an Investigational New Drug application (IND) submitted by Alcon to the FDA to permit the clinical development of NovaBay’s NVC-422 for infections of the eye.
